DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,168,876. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. For example:
Instant claims 1 and 13, all the elements and limitations are in claim 2 of the Patent No. 11,168,876.
Instant claims 2-3 and 14, all the elements and limitations are in claims 3-4 of the Patent No. 11,168,876.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 12, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fieberg et al. (2017/0343185) in view of Bora et al. (2013/0264943).
Claim 1, Fieberg discloses an underwater light (Figs. 1- 6), comprising:
a controller printed circuit board assembly (40, Fig. 5), including:
a microcontroller subsystem including a microcontroller (see P[O033]... main microprocessor 45..., a light-emitting diode (LED) driver subsystem (components, discharging circuit 47, on driver board 40, Fig. 5 and see P[0033]... driver board..) in communication with the microcontroller subsystem, the LED driver subsystem receiving pulse-width modulated (PWM) signals from the microcontroller subsystem and being controlled by the PWM signals (see P[0033],... pulse width and duration required..., and
a power subsystem providing power to the microcontroller subsystem and the LED driver subsystem (see P[0032],...a DC power source (in the light 10 or preferably external thereto) or from a rectifying circuit that converts AC voltages to suitable DC voltage... ); an LED printed circuity board assembly (50, Fig. 6) in communication with the controller PCBA, the LED PCBA including a plurality of LED strings (see P[0043)) in communication with and driven by the LED driver subsystem.
Thus, Fieberg discloses the invention substantially as claimed, but does not disclose a connector connecting the controller PCBA to the LED PCBA, the connector communicating LED drive signals between the LED driver subsystem and the plurality of LED strings.
In the same field of endeavor, Bora discloses a light (Fig. 1) comprises a connector (see P[0128].. The modules could be connected together through connectors...) connecting the controller PCBA (Main Board 134, Fig. 1) to the LED PCBA (LED Board 136), the connector communicating LED drive signals between the LED driver subsystem and the plurality of LED strings.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide a connector to the underwater light of Fieberg, as taught by Bora, in order for different parts of the light could be interchangeable with easy attachable and detachable connection.
Claim 6, Fieberg in view of Bora disclose the underwater light of Claim 2, wherein the plurality of LED strings include red, blue, green and white LEDs (P0043],...such as white, red, blue, green...).
Claim 7, Fieberg in view of Bora disclose underwater light of Claim 2, wherein the LED PCBA is encapsulated (see P[0022]... The outer casing is preferably hermetically sealed, e.g., between the housing 12 and the endcap 14...) in an optically- replaceable by removing a rear housing of the underwater light (see Figs. 2-3, the housing 12 and endcap 14 are removable).
Claim 12, Fieberg in view of Bora disclose the claimed invention except for the connector is a surface mount connector. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement the connector as a surface mount connector, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 13, 16-17 are rejected as above since the elements and limitations are similar.

Claims 2-5, 8-9, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fieberg et al. (2017/0343185) in view of Bora et al. (2013/0264943) and further view of Conover et al. (2008/0197788).
Claim 2, Fieberg in view of Bora disclose the underwater light of Claim 1, wherein the controller PCBA further includes a temperature sensor (see P[0041],...the LED board 50 has a microchip temperature monitoring integrated circuit (IC) 51...) in communication with the microcontroller subsystem, the sensor measuring a temperature of the controller PCBA and communicating a controller PCBA temperature signal to the microcontroller subsystem, the microcontroller subsystem controlling operation of the LED driver subsystem in response to the controller PCBA temperature signal (see P[0042]). Thus, Fieberg in view of Bora disclose the claimed invention except for a thermistor instead of the temperature sensor.
Conover discloses that a thermistor (see P[0086],... surface mount thermistor components...) is an equivalent structure known in the art. Therefore, because these two temperature sensor were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute the thermistor for the temperature sensor.
Claim 3, Fieberg, Bora, and Conover disclose the underwater light of Claim 3, wherein the microcontroller subsystem controls operation of the LED driver subsystem to reduce a light output of the plurality of LED strings when the controller PCBA temperature signal exceeds a predetermined temperature threshold (see P[0042],... the microprocessor 45 to throttle back the output power to the LEDs based on the input from either temperature IC 51...).
Claim 4, Fieberg in view of Bora disclose the underwater light of Claim 2, wherein the power subsystem includes a rectifier (see P[0032]... from a rectifying circuit... ) providing a rectified voltage signal to the LED driver subsystem. Thus, Fieberg in view of Bora disclose the claimed invention except that a bridge rectifier instead of rectifying circuit.
Conover discloses that a bridge rectifier (see P0073], ... bridge link capacitor circuit 94...) is an equivalent structure known in the art. Therefore, because these two rectifying circuit were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute the bridge rectifier for the rectifying circuit.
Claim 5, Fieberg in view of Bora disclose claimed invention except for wherein the LED driver subsystem includes a plurality of buck regulators, each buck regulator being associated with a respective LED string of the plurality of LED strings.
In the same field of endeavor, Conover discloses a light fixture (Fig. 13) including a LED driver subsystem includes a plurality of buck regulators (131-133), each buck regulator being associated with a respective LED string of the plurality of LED strings (LEDs).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the LED driver subsystem of Fieberg with a plurality of buck regulators, in order to achieve high efficiency while reduce voltage ripple.
Claim 8, Fieberg in view of Bora disclose the underwater light of Claim 2, wherein the LED PCBA further includes a temperature sensor (51, Fig. 6) in communication with the microcontroller subsystem, the temperature sensor measuring temperatures of the plurality of LED strings and communicating a plurality of LED temperature signals to the microcontroller subsystem via the connector, the microcontroller subsystem controlling operation of the LED driver subsystem in response to the plurality of LED temperature signals. Thus, Fieberg in view of Bora disclose the claimed invention except for a plurality of thermistors instead of the temperature sensor on the LED PCBA.
Conover discloses that a plurality of thermistor (160, Fig. 16 and see P[0086],... surface mount thermistor components...) are an equivalent structure known in the art. Therefore, because these two temperature sensor were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute the thermistors for the temperature sensor.
Claim 9, Fieberg, Bora, and Conover disclose the underwater light of Claim 11, wherein the microcontroller subsystem controls the operation of the LED driver subsystem to reduce a light output of the plurality of LED strings when the plurality of LED temperature signals exceed a predetermined temperature threshold (see P[0086]- [0090] of Conover).
Claims 14-15, and 18 are rejected as above since the elements and limitations are similar. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        10/6/22